52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Percy A. GREGORY, Plaintiff-Appellant,v.ELECTRICAL WORKERS LOCAL 58 PENSION TRUST FUND;  Local 58,International Brotherhood of Electrical Workers,Defendants-Appellees.
No. 94-1858.
United States Court of Appeals, Sixth Circuit.
April 20, 1995.

Before:  MERRITT, Chief Judge;  KEITH and WELLFORD, Circuit Judges.

ORDER

1
Percy A. Gregory appeals a district court order dismissing his claims against the defendants, alleging that they improperly withheld taxes from certain funds owed Gregory.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1993, Gregory sued the Electrical Workers Pension Fund of Local Union No. 58 and the Union, alleging that the defendants improperly withheld and paid to the Internal Revenue Service (IRS) monies owed him from his pension fund and annuity fund.  The district court concluded that Gregory's claims were without merit and granted summary judgment for the defendants.  Gregory has filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendants as there is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.  Moore v. Philip Morris Cos., 8 F.3d 335, 339 (6th Cir.1993).  The district court properly concluded that the defendants were immune from suit for their actions in this case.  See United States v. National Bank of Commerce, 472 U.S. 713, 720-21 (1985);  State Bank of Fraser v. United States, 861 F.2d 954, 958 (6th Cir.1988);  Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 770 (9th Cir.1986);  Edgar v. Inland Steel Co., 744 F.2d 1276, 1278 (7th Cir.1984) (per curiam).  Further, as Gregory is challenging federal income tax withholding, his exclusive remedy for a tax refund is an action against the United States.  See 26 U.S.C. Sec. 7422;  Burda v. M. Ecker Co., 954 F.2d 434, 439 (7th Cir.1992).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on June 30, 1994.  Rule 9(b)(3), Rules of the Sixth Circuit.